     Case 2:18-cv-00348-SMJ     ECF No. 288   filed 03/11/21   PageID.8641 Page 1 of 2



                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON




2                                                                   Mar 11, 2021
                                                                        SEAN F. MCAVOY, CLERK


3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     VITALIY VLADIMIRAVICH                     No. 2:18-cv-00348-SMJ
5    NAZAR, individually,

6                             Plaintiff,       ORDER DISMISSING CASE

7                v.

8    HARBOR FREIGHT TOOLS USA
     INC., a Delaware Corporation; and
9    JOHN DOES 1–100,

10                            Defendant.

11

12         On March 10, 2021, the parties filed a stipulated dismissal, ECF No. 287.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No.

16               287, is GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
     Case 2:18-cv-00348-SMJ      ECF No. 288   filed 03/11/21   PageID.8642 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 11th day of March 2021.

5
                        __________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
